UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LESIMEON L. BROOKS,
                               Plaintiff,
                   -against-                               19-CV-11125 (CM)
NEW YORK STATE DEPARTMENT OF                               CIVIL JUDGMENT
PAROLE; J. ROBINSON, Senior Parole
Officer, PAROLE OFFICER J. BOUCK,
                               Defendants.

         Pursuant to the order issued December 20, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number 19-CV-11408. The Court certifies, pursuant

to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be taken in good

faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:    December 20, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
